DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 05/17/2022. Claim 11 cancelled by applicant.  Claims 1-10 and 12-19 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/17/2022, with respect to claim 1 have been fully considered and are persuasive.  Specifically the applicant amended the claim to include limitations that further distinguished the invention from the prior art. The rejections of claims 1-10 and 12-19 are hereby withdrawn.

Allowable Subject Matter
Claims 1-10 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest  a blade assembly “wherein the plurality of LED light emitting units are each a red-green blue (RGB) light emitting unit, and the RGB light emitting unit comprises a first chip, a second chip, and a third chip that are arranged at intervals, and wherein each of the first chip, the second chip and the third chip is rectangular and has a length direction is consistent with a width direction of the circuit substrate” in combination with other features of the present claimed invention.
Regarding claims 2-10 and 12-19, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879